By the Court:
— Lands are to be considered as chattels in Pennsylvania, for the payment of debts. In some counties of this State, and throughout the State of Delaware, the writs of Fi. Fa. always issue in that form. It is said, that the precedents mention “Lands and Tenements”; but this has not been proved, as it ought to be, by producing in Court such precedents before, at the time, and subsequent, to the issuing of the Writ. At most, however, it is but an omission, in point of form; which is too slender a foundation for oversetting a sheriff's sale of lands.